76 N.Y.2d 779 (1990)
In the Matter of Owners Committee on Electric Rates, Inc., Respondent,
v.
Public Service Commission of the State of New York, Appellant.
Court of Appeals of the State of New York.
Argued May 31, 1990.
Decided June 28, 1990.
Lawrence G. Malone and William J. Cowan for appellant.
Joel R. Dichter, Martin C. Seham and Virginia Pettinelli for respondent.
Concur: Chief Judge WACHTLER and Judges SIMONS, KAYE, ALEXANDER, TITONE, HANCOCK, JR., and BELLACOSA.
Order reversed, with costs, and the Public Service Commission's motion to dismiss the petition granted for the reasons stated in the dissenting opinion by Justice Howard A. Levine at the Appellate Division (150 AD2d 45, 51-54). Certified question answered in the affirmative.